Opinion by
Judge Hines :
Appellee’s petition substantially alleges, and it is not denied, that the claims sued on were directed to be paid out of the levy of 1876, and that the sheriff had collected and had in his hands of that levy a sum more than sufficient to satisfy appellee’s demand. This direction by the county court to pay the sums sued for out of a particular fund amounted to a dedication of so much of that fund to the payment of appellee’s demand, and the sheriff, therefore, had no authority to deduct, as against appellee, any amount due him on general account; and the only legitimate issue in the case, which was properly presented, was as to the amount of the payments made by the sheriff to appellee. It follows from this that the demurrer to the answer of appellants was properly sustained, and that the judgment of the court below, even as to the sureties, who alone appeal, should be affirmed.